Citation Nr: 1740587	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-44 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of testicular cancer, to include testicle removal.

2.  Entitlement to service connection for loss of teeth, to include as due to a service-connected seizure disorder.

3.  Entitlement to service connection for disfiguring scars of the face, left ear, and chest.

4.  Entitlement to service connection for tremors, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include combat service in the Republic of Vietnam.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's testicular cancer has resulted in the removal of his right testis.

2.  At no time during the pendency of the claim has the Veteran had a diagnosis of loss of teeth.

3.  The Veteran's scars are related to treatment for skin cancer, which is not a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of testicular cancer, to include testicle removal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code (DC) 7528-7524 (2016).

2.  The criteria for service connection for loss of teeth, to include as due to a service-connected seizure disorder, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for disfiguring scars of the face, left ear, and chest, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a noncompensable rating for his residuals of testicular cancer under 38 C.F.R. § 4.115b, DC 7528-7524 (2016) (addressing testis removal under malignant neoplasms of the genitourinary system).  The Board also notes that the Veteran has been in receipt of special monthly compensation, pursuant to 38 C.F.R. § 3.350, on account of anatomical loss of a creative organ.

Under DC 7528, after cessation of chemotherapy or other therapeutic procedures, and with the absence of reoccurrence or metastasis, the RO should rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528.  In this instance, the Board notes that both the June 2015 and January 2016 examiners found that the Veteran's testicular cancer was in remission with treatment completed.  Additionally, both examiners found an absence of renal and voiding dysfunction.  Therefore, a total disability rating and a rating under either renal or voiding dysfunction is inapplicable.  The Board has also considered whether other diagnostic codes are applicable.  As there is no evidence of penis deformity with loss of erectile power, testicular atrophy, chronic epididymo-orchitis, testicular atrophy or prostate gland injuries, Diagnostic Codes 7522, 7523, 7525 and 7527, respectively, are not for consideration.  See 38 C.F.R. § 4.115b.

The Board agrees with the use of DC 7524 because it most closely approximates the effects of the Veteran's testicular cancer.  Under DC 7524, a noncompensable rating is warranted if one testis is removed and a 30 percent rating is warranted if both testes are removed.  Additionally, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss. 

The Board finds that the evidence of record is against an initial compensable disability rating for removal of the right testicle because there is no medical evidence of the left testicle being absent or nonfunctional.  When examined by VA in June 2015, the examiner indicated that the Veteran's right testicle had been removed secondary to testicular cancer.  Additionally, the Veteran reported that his left testis was normal.  Accordingly, the Board finds that an initial compensable disability rating for removal of the right testicle is not warranted as only one testis is affected.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

Neither the Veteran nor his representative has raised any other issues with regards to the claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Loss of Teeth

The Veteran is claiming entitlement to service connection for loss of teeth, to include as due to a service-connected seizure disorder.  The Veteran is service-connected for seizures associated with malaria.  Specifically, the Veteran claims that the Dilantin medicine he takes for his seizures has led to a loss of teeth.  Based on the evidence as detailed below, his claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record, which includes detailed medical records, does not show that the Veteran has or has ever had a loss of teeth.  Although the Veteran has filed a claim for loss of teeth and stated that his VA primary care doctor noted damaged teeth in his medical records, the Board finds that the claims file does not reflect observation of or treatment for damaged teeth.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for loss of teeth.  Even if the Board accepted the Veteran's statements asserting a link between his disability and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Disfiguring Scars of the Face, Left Ear, and Chest

The Veteran is claiming entitlement to secondary service connection for disfiguring scars of the face, left ear, and chest.  The Veteran asserts that his scarring is secondary to skin cancer, which is not a service-connected condition.  

As the Veteran is not service-connected for skin cancer, he is ineligible for secondary service connection for scarring.  However, the Board will still consider the Veteran's claim under direct service connection.  

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to scarring.  Although the Board notes that the Veteran's separation examination was positive for generalized "skin diseases," there is no indication that there was scarring present at that time.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to scarring.  

In fact, the post-service evidence does not reflect symptoms related to scarring for many years after the Veteran left active duty service.  Medical records indicate that treatment for skin cancer commenced in September 2013.  The Board emphasizes that because the Veteran left active service in 1968, it was not until approximately 45 years later that he underwent the scar-inducing skin cancer treatment.

Indeed, although the Veteran has asserted that his skin cancer has extended since service, he has never specifically asserted that his scarring has extended since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

There are no treatment records establishing that the Veteran's scarring is related to active duty, nor has any physician asserted that such a relationship exists.  In a January 2016 VA examination, the examiner noted scarring due to surgery to address basal cell and squamous cell carcinoma.  No other scarring was noted.

As the Veteran is not service-connected for skin cancer and his scarring resulted from his skin cancer treatment, the Board finds that service connection for scarring is not warranted.

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this instance, the Veteran is competent to testify that not only does he observe scarring, but also that the scarring resulted from treatment for his skin cancer.  Nevertheless, as skin cancer is not a service-connected condition, service connection for scarring is also not warranted.  


ORDER

An initial compensable rating for residuals of testicular cancer, to include testicle removal, is denied.

Service connection for loss of teeth, to include as due to a service-connected seizure disorder, is denied.

Service connection for disfiguring scars of the face, left ear, and chest, is denied.


REMAND

The Veteran is seeking service connection for his tremors, which he asserts are due to herbicide exposure.  Additionally, the Veteran cited an Institutes of Medicine report that allegedly indicates that all forms of tremors should be evaluated for service connection in Vietnam veterans.  However, it is unclear which report he references.  His bilateral hand tremors are well-documented in his medical records.  During a March 2013 independent medical examination, he reported a 20 year history of tremors.  During that examination, the examiner noted that the Veteran was exposed to herbicides and that herbicides are known to cause Parkinson's disease.  However, his tremors have been determined to be essential, non-Parkinson's disease tremors.  Therefore, the opinion is of little probative value.  

Nevertheless, the Board finds that an examination is warranted to determine the nature and etiology of the Veteran's tremors.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner will be asked whether the tremors are due to toxic herbicide exposure.  Additionally, the examiner will answer whether the tremors are due to or worsened by his service-connected neuropathy and posttraumatic stress disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in Oklahoma City, since May 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tremors.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically:

(a)  Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's tremors are etiologically related to his military service, to include his toxic herbicide exposure.

(b)  Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's tremors are etiologically related to his service-connected disabilities, to include neuropathy and PTSD.  

All opinions must be accompanied by an explanation.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for service connection for tremors.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


